Citation Nr: 0834233	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  05-15 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for herniated disc and 
spinal stenosis L3-S1, currently rated as 40 percent 
disabling.  

2.  Entitlement to a rating in excess of 10 percent for left 
leg lumbar radiculopathy due to degenerative disc disease.  

3.  Entitlement to a rating in excess of 10 percent for right 
leg lumbar radiculopathy due to degenerative disc disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from September 1980 to 
September 1983.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 decision of the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied an increased rating for herniated 
disc and spinal stenosis L3-S1.  In April 2005, the RO 
granted separate 10 percent ratings, respectively, for lumbar 
radiculopathy of each leg.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the claims file reflects that the veteran was 
examined by VA in October 2004.  However, the claims file was 
not reviewed.  In addition, the veteran and his 
representative assert that the directives of DeLuca v. Brown, 
8 Vet. App. 202 (1995) were not followed.  However, that 
being noted, the veteran is receiving a 40 percent rating 
which is the highest rating where there is movement of the 
spine.  In order to warrant a higher rating, the veteran must 
have ankylosis of the spine or incapacitating episodes having 
a total duration of at least 6 weeks in the past 12 months.  
The Board notes that the examiner did not express whether the 
veteran has had incapacitating episodes over the last 12 
months.  With regard to the radiculopathy of the legs, the 
examiner indicated that the veteran had undergone an 
electromyography (EMG) which showed severe radiculopathy.  
However, a subsequent December 2004 EMG showed only mild 
radiculopathy.  Thus, there appears to be some significant 
inconsistency with respect to the reported findings.  

In light of the foregoing, the veteran should be provided 
another VA examination to include EMG studies.  The examiner 
should specifically opine whether the veteran has unfavorable 
ankylosis of the thoracolumbar or entire spine.  The examiner 
should also specifically opine as to whether the veteran has 
had incapacitating episodes having a total duration of at 
least 6 weeks in the past 12 months with bed rest prescribed 
by a physician.  In order to make that assessment, the 
veteran's current VA outpatient records should be obtained 
from the Pittsburgh VA Medical Center.  The examiner should 
also opine as to the level of severity of the veteran's 
radiculopathy, i.e., if each leg is mild, moderate, or 
severe.  The examiner should indicate if the veteran has any 
paralysis of the common peroneal nerve, foot drop and/or 
slight droop of the first phalanges of all toes, ability to 
dorsiflex each foot, ability to extend the proximal phalanges 
and toes of each foot; the ability to abduct each foot; and 
whether there is anesthesia which covers the dorsum of each 
foot and toes.

Finally, the Board has included the issues of higher ratings 
for the veteran's bilateral radiculopathy of the lower 
extremities as part and parcel of the veteran's claim for an 
increased rating for his service-connected back disability.  
See also September 2008 Informal Hearing Presentation 
(representative essentially indicates that the veteran did 
not agree with the rating of the low back, to include the 
radiculopathy of each leg).  The RO, as noted, has separately 
granted service connection for radiculopathy of the legs.  
See April 2005 rating decision (noting that the December 2004 
rating decision to which the veteran had disagreed, failed to 
separately consider and evaluate the proven neurologic 
complications of the veteran's lumbar spine disorder as 
required by the current spine evaluation criteria).  However, 
the Board notes that prior to that time, the radiculopathy of 
the left leg was included as part and parcel of the veteran's 
low back disorder.  See e.g., May 2001 rating decision 
(showing service-connected disability as "multiple disk 
bulges L3-S1 with spinal stenosis and mild radiculopathy, 
left leg").  As noted by the RO, under the recently revised 
rating schedule, the applicable rating code requires 
consideration of the neurological symptomatology associated 
with the veteran's low back disability.  Thus, the veteran's 
claim for increase did encompass the already service-
connected radiculopathy; the Board finds that these issues 
are intertwined.  Further common development is necessary for 
the evaluation of the back.  Thus, such issues should be 
readjudicated and included in the supplemental statement of 
the case.  

Although the Board finds that there is currently substantial 
VCAA compliance which comports with Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), since this claim is being remanded, 
additional notification should be sent as a precautionary 
matter.  The Board notes that VA Fast letter 08-16 addresses 
current requirements and should be followed.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The veteran should be sent VCAA notice 
which complies with Vazquez-Flores v. Peake, 
per VA Fast letter 08-16.

2.  Obtain and associate with the claims 
file copies of all clinical records, 
which are not already in the claims file, 
of the veteran's treatment at the 
Pittsburgh VA Medical Center.  

3.  The veteran should be afforded a VA 
examination for the purpose of 
determining the nature, and extent of the 
veteran's service-connected low back 
disability with radiculopathy of the 
legs.  The claims file must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  All 
indicated tests and studies should be 
performed to include EMG studies.  

The examiner should be requested to 
report the range of motion of the low 
back in degrees of arc.  The examiner 
should note that normal ranges of motion 
of the thoracolumbar spine for VA 
purposes are 0 to 90 degrees in flexion, 
0 to 30 degrees in extension, 0 to 30 
degrees in left and right lateral 
flexion, and 0 to 30 degrees in left and 
right rotation.  All findings and 
diagnoses should be reported in detail.  

The examiner should specifically opine 
whether the veteran has unfavorable 
ankylosis of the thoracolumbar or entire 
spine.  

The examiner should also specifically 
opine as to whether the veteran has had 
incapacitating episodes having a total 
duration of at least 6 weeks in the past 
12 months with bed rest prescribed by a 
physician.  

The examiner should also assess if the 
veteran has any neurological 
manifestations to include sciatica as 
well as any bowel and bladder complaints.  
If so, these neurological manifestations 
should be identified and the severity 
thereof described in detail.  

The examiner should also opine as to the 
level of severity of the veteran's 
radiculopathy, i.e., if with respect to 
each leg the radiculopathy is mild, 
moderate, or severe in degree.  The 
examiner should indicate if the veteran 
has any paralysis of the common peroneal 
nerve, foot drop and/or slight droop of 
the first phalanges of all toes, ability 
to dorsiflex each foot, ability to extend 
the proximal phalanges and toes of each 
foot; the ability to abduct each foot; 
and whether there is anesthesia which 
covers the dorsum of each foot and toes.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

4.  The AMC should then readjudicate the 
issue of an increased rating for herniated 
disc and spinal stenosis L3-S1, as well as 
the issue of higher ratings for the veteran's 
bilateral radiculopathy in light of all of 
the evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2007).




